The plaintiffs have appealed from a judgment of nonsuit rendered against them in the court below. Their opening brief is all contained under one heading, to wit: "Statement." Some of the pleadings are set forth and then appellants tell us in the most general way about some testimony which was excluded, whether erroneously we cannot judge because sufficient to enable us to say is not printed either in the brief or an appendix thereto. Neither the questions nor objections are set forth. Whether they were sufficient in form or substance cannot be determined from any printed matter. In truth the only way left open for us to determine the merits of the appeal, if we are to undertake the task, is to make a complete examination of the typewritten transcript. This we are not called upon to do. [1] It is incumbent upon the appellants to print such parts of the transcript as will justify a reversal of the judgment, and where there is a failure in this regard the judgment will be affirmed. (Filmer v. *Page 374 Davis, 91 Cal.App. 195 [266 P. 985], and Keele v.Clouser, 92 Cal.App. 526 [268 P. 682].) Particularly should this be the rule where, as here, the dereliction of counsel in this particular, as well as his nonobservance of the requirements of rule VIII of the rules governing the practice in this and the Supreme Court, was brought to his attention by the brief of respondent.
Judgment affirmed.
Works, P.J., and Craig, J., concurred.